101 F.3d 684
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Phyllis BECKER;  Andrew Becker, Plaintiffs-Appellants,v.CLUB LAS VELAS, a Mexican corporation, and its sales andmarketing representative, The Hotel Company, a New Yorkcorporation;  Fling Vacations Inc., a Pennsylvaniacorporation;  John Does 1-3, Defendants-Appellees.
No. 95-9036.
United States Court of Appeals, Second Circuit.
May 15, 1996.

APPEARING FOR APPELLANTS:  J. DOUGLAS MCCALLA, Spence, Moriarity & Schuster, Jackson, WY
APPEARING FOR APPELLEES:  Club Las Velas:JAMES  G. GREILSHEIMER, Tenzer, Greenblatt, Fallon & Kaplan, New York, N.Y.
The Hotel Company:BRUCE  R. ALTER, Alter & Goldman, New York, N.Y.
S.D.N.Y.
AFFIRMED.
Present:  FEINBERG, CABRANES, PARKER, Circuit Judges.


1
On June 16, 1994, plaintiffs Phyllis Becker and Andrew Becker brought this personal injury action against Fling Vacations, Inc.  ("Fling")1, a Pennsylvania corporation, Club Las Velas ("CLV"), a resort hotel located in Cancun, Mexico and operated by a Mexican corporation, and The Hotel Company ("THC"), a division of a New York corporation, which provides sales and marketing assistance to CLV. Plaintiffs' claims concern injuries sustained on August 8, 1992 while they were kayaking during their vacation at CLV.


2
On July 18, 1994, the district court found that as to defendant THC, plaintiffs failed to state a claim upon which relief can be granted, FED.  R. CIV. P. 12(b)(6), and accordingly dismissed all claims against THC. Relying on the doctrine of forum non conveniens, the district court on May 5, 1995, dismissed plaintiffs' claims against CLV. On appeal, plaintiffs contend that the district court erred in dismissing their claims against THC and that the district court abused its discretion in dismissing their claims against CLV. We disagree and affirm the judgment of the district court substantially for the reasons stated in Judge Keenan's careful and thoughtful opinions and orders of July 18, 1994, and May 5, 1995.


3
We have considered all of plaintiffs' contentions on this appeal and have found them to be without merit.


4
Accordingly, the judgment of the district court is affirmed.



1
 Defendant Fling never appeared in the district court and plaintiffs did not seek a default judgment against defendant Fling.  The district court dismissed plaintiffs' claims against that defendant.  On appeal, plaintiffs do not challenge the district court's dismissal of their claims against defendant Fling